DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement filed 7/8/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The applicant did not provide a complete copy of RU 2406633.  The drawings are missing.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “wherein the length of the slack adjuster is changed by at least one of nested springs within the dual spring and canister assembly being compressed 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1, 3-4, 9-11, 13-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (AAPA).
As per claim 1, AAPA discloses a slack adjuster (30) for a braking system, the slack adjuster comprising: 
an elongated housing member (80) having opposite ends interconnected with brake heads (18), the housing member configured to change length in response to activation of the braking system and in response to wear of a brake shoe coupled with at least one of the brake heads ([0031]); and 
at least one of: 

a hollow control rod (33) and a main rod (32) disposed within the housing member, the hollow control rod held to the housing member by an external yoke trigger (34) and shaped to allow the main rod to move within and relative to the hollow control rod to change the length of the housing member in response to the activation of the braking system and in response to wear of the brake shoe coupled with at least one of the brake heads ([0032]). 
As per claim 3, AAPA discloses the slack adjuster of claim 1, wherein the slack adjuster includes the hollow control rod and the main rod (33, 32). 
As per claim 4, AAPA discloses the slack adjuster of claim 3, wherein the external yoke trigger of the hollow control rod and the main rod is secured by at least one clamp (50) located outside of the housing member. 
As per claim 9, AAPA discloses the slack adjuster of claim 1, wherein the at least one of (a) the dual spring and canister assembly or (b) the hollow control rod and the main rod couples ends of force transfer members (44) pivotally connected to brake beam struts (26) of the braking system. 

brake beams (12) each including a compression beam (14), a tension beam (16), and a strut (26) secured between the compression beam and tension beam; 
brake heads (18) attached to opposing terminal ends of each of the brake beams, each of the brake heads carrying a brake shoe (22) positioned for engagement with a vehicle wheel during a brake application; 
force transfer members (44, 46) pivotally connected to the struts of the brake beams; 
a rod (27) and a brake cylinder (29) interconnecting one end of the force transfer members; and 
a slack adjuster (30) interconnecting a second end of the force transfer members, the slack adjuster including an elongated housing member (80) having opposite ends coupled with the force transfer members, the slack adjuster also including at least one of 
(a) a dual spring and canister assembly (60, 38, 31, 33) disposed within the housing member or 
(b) a hollow control rod (33) and a main rod (32) disposed within the housing member configured to change the length of the housing member in response to the activation of the braking system and in response to wear of the brake shoe coupled with at least one of the brake heads ([0032]). 
As per claim 11, AAPA discloses the braking system of claim 10, wherein the slack adjuster includes the dual spring and canister assembly (60, 38, 31, 33). 

As per claim 14, AAPA discloses the braking system of claim 13, wherein the hollow control rod is held to the housing member by an external yoke trigger (34) and is shaped to allow the main rod to move within and relative to the hollow control rod. 
As per claim 15, AAPA discloses the braking system of claim 13, further comprising an external yoke trigger (34) secured to the slack adjuster by at least one clamp (50) located outside of the elongated housing. 
As per claim 17, AAPA discloses a method (Title) comprising: 
coupling a slack adjuster (30) with force transfer members (44, 46) of a braking system (Fig. 1) that also includes brake beams (12) with brake heads (18) coupled with the force transfer members, the slack adjuster including an elongated housing member (80) having opposite ends coupled with the force transfer members, the slack adjuster also including at least one of 
(a) a dual spring and canister assembly (60, 38, 31, 33) disposed within the housing member or 
(b) a hollow control rod (33) and a main rod (33) disposed within the housing member; and 
changing a length of the slack adjuster in response to activation of the braking system and in response to wear of a brake shoe coupled with at least one of the brake heads ([0032]). 
As per claim 18, AAPA discloses the method of claim 17, wherein the length of the slack adjuster is changed by at least one of nested springs within the dual spring 
As per claim 19, AAPA discloses the method of claim 17, wherein the length of the slack adjuster is changed by the main rod moving within the hollow control rod (33, 32). 
As per claim 20, AAPA discloses the method of claim 19, further comprising coupling the hollow control rod to the elongated housing member using an external yoke trigger (34).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA).
As per claim 8, AAPA discloses the slack adjuster of claim 1, but does not disclose wherein the at least one of (a) the dual spring and canister assembly or (b) the hollow control rod and the main rod change the length of the housing member to receive the brake shoe having a thickness greater than two inches.  The AAPA discloses wherein the at least one of (a) the dual spring and canister assembly or (b) the hollow control rod and the main rod change the length of the housing member to receive the brake shoe having a thickness of two inches ([0031]).  It would have been an obvious In re Rose, 105 USPQ 237 (CCPA 1955).
10.	Claims 1-5, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber, Jr. et al (US 2016/0075353) in view of Applicant’s Admitted Prior Art (AAPA).
As per claim 1, Huber, Jr et al discloses a slack adjuster (Title) for a braking system, the slack adjuster comprising: 
an elongated housing member (18), the housing member configured to change length in response to activation of the braking system; and at least one of: 
a dual spring and canister assembly (48, 50, 52) disposed within the housing member, the dual spring and canister assembly having internal (52) and external nested springs (48) and a canister (50) disposed between the internal and external nested springs, the canister having a lip (50) positioned to engage the external nested spring and an opposite bottom portion (50) positioned to engage the internal nested spring, the dual spring and canister assembly configured to change the length of the housing member in response to the activation of the braking system and in response to wear of the brake shoe coupled with at least one of the brake heads (Abstract); or 
a hollow control rod (32) and a main rod (16) disposed within the housing member, the hollow control rod held to the housing member by an external yoke trigger (24) and shaped to allow the main rod to move within and relative to the hollow control rod to change the length of the housing member in response to the activation of the 
The AAPA discloses a slack adjuster comprising an elongated housing member (80) having opposite ends interconnected with brake heads (18), the housing member configured to change length in response to activation of the braking system and in response to wear of a brake shoe coupled with at least one of the brake heads ([0031]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slack adjuster of Huber, Jr et al by using it in a conventional rail brake system as taught by AAPA in order to take up slack in the braking system.
	As per claim 2, Huber, Jr et al and AAPA disclose the slack adjuster of claim 1, wherein the slack adjuster includes the dual spring and canister assembly (48, 50, 52). 
As per claim 3, Huber, Jr et al and AAPA disclose the slack adjuster of claim 1, wherein the slack adjuster includes the hollow control rod and the main rod (16, 24). 
As per claim 4, Huber, Jr et al and AAPA disclose the slack adjuster of claim 3, wherein the external yoke trigger of the hollow control rod and the main rod is secured by at least one clamp (36) located outside of the housing member. 
As per claim 5, Huber, Jr et al and AAPA disclose the slack adjuster of claim 4, wherein the at least one clamp encircles an outer surface of the hollow control rod (36). 
As per claim 7, Huber, Jr et al and AAPA disclose the slack adjuster of claim 3, including a trigger ring (36) encircling a portion of the hollow control rod and cooperating with the external yoke trigger to secure the hollow control rod within the housing member. 
In re Rose, 105 USPQ 237 (CCPA 1955).
As per claim 9, Huber, Jr et al and AAPA disclose the slack adjuster of claim 1.  AAPA further discloses wherein the at least one of (a) the dual spring and canister assembly or (b) the hollow control rod and the main rod couples ends of force transfer members (44) pivotally connected to brake beam struts (26) of the braking system. 
As per claim 10, Huber, Jr et al discloses a braking system (Abstract) comprising: 
a slack adjuster (Title) interconnecting a second end of the force transfer members, the slack adjuster including an elongated housing member (18) having opposite ends coupled with the force transfer members, the slack adjuster also including at least one of 
(a) a dual spring and canister assembly (48, 50, 52) disposed within the housing member or 

AAPA discloses a slack adjuster comprising a braking system (Fig. 1) comprising: 
brake beams (12) each including a compression beam (14), a tension beam (16), and a strut (26) secured between the compression beam and tension beam; 
brake heads (18) attached to opposing terminal ends of each of the brake beams, each of the brake heads carrying a brake shoe (22) positioned for engagement with a vehicle wheel during a brake application; 
force transfer members (44, 46) pivotally connected to the struts of the brake beams; 
a rod (27) and a brake cylinder (29) interconnecting one end of the force transfer members; and 
a slack adjuster (30) interconnecting a second end of the force transfer members, the slack adjuster including an elongated housing member (80) having opposite ends coupled with the force transfer members.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slack adjuster of Huber, Jr et al by using it in a conventional rail brake system as taught by AAPA in order to take up slack in the braking system.

As per claim 12, Huber, Jr et al and AAPA disclose the braking system of claim 11.  Huber, Jr et al further discloses wherein the dual spring and canister assembly includes internal (52) and external nested springs (48) and a canister (50) disposed between the internal and external nested springs. 
As per claim 13, Huber, Jr et al and AAPA disclose the braking system of claim 10.  Huber, Jr et al further discloses wherein the slack adjuster includes the hollow control rod and the main rod (16, 24). 
As per claim 14, Huber, Jr et al and AAPA disclose the braking system of claim 13.  Huber, Jr et al further discloses wherein the hollow control rod is held to the housing member by an external yoke trigger (24) and is shaped to allow the main rod to move within and relative to the hollow control rod. 
As per claim 15, Huber, Jr et al and AAPA disclose the braking system of claim 13.  Huber, Jr et al further discloses further comprising an external yoke trigger (24) secured to the slack adjuster by at least one clamp (36) located outside of the elongated housing. 
As per claim 16, Huber, Jr et al and AAPA disclose the braking system of claim 15.  Huber, Jr et al further discloses including a trigger ring (36) encircling a portion of the hollow control rod and cooperating with the external yoke trigger to secure the hollow control rod within the slack adjuster. 
As per claim 17, Huber, Jr et al discloses a method (Abstract) comprising: 

(a) a dual spring and canister assembly (48, 50, 52) disposed within the housing member or 
(b) a hollow control rod (32) and a main rod (16) disposed within the housing member; and 
changing a length of the slack adjuster in response to activation of the braking system and in response to wear of a brake shoe coupled with at least one of the brake heads ([0014]).  Huber, Jr et al does not disclose a number of rail brake structures.
AAPA discloses a slack adjuster (30) with force transfer members (44, 46) of a braking system (Fig. 1) that also includes brake beams (12) with brake heads (18) coupled with the force transfer members, the slack adjuster including an elongated housing member (80) having opposite ends coupled with the force transfer members.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slack adjuster of Huber, Jr et al by using it in a conventional rail brake system as taught by AAPA in order to take up slack in the braking system.
As per claim 18, Huber, Jr et al and AAPA disclose the method of claim 17.  Huber, Jr et al further discloses wherein the length of the slack adjuster is changed by at least one of nested springs within the dual spring and canister assembly being compressed within the dual spring and canister assembly ([0014]). 
As per claim 19, Huber, Jr et al and AAPA disclose the method of claim 17.  Huber, Jr et al further discloses wherein the length of the slack adjuster is changed by the main rod moving within the hollow control rod (16, 24). 
.
11.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber, Jr. et al (US 2016/0075353) in view of Applicant’s Admitted Prior Art (AAPA) and further in view of Djurson et al (US 1,887,586).
As per claim 6, Huber, Jr. et al and AAPA disclose the slack adjuster of claim 4, but do not disclose wherein the at least one clamp comprises a pair of clamps. 
Djurson et al discloses a slack adjuster wherein the at least one clamp comprises a pair of clamps (39, 20).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slack adjuster of Huber, Jr. et al by using two clamps as taught by Djurson et al in order to provide a stronger connection.
12.	Claim 1-3, 7-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sander et al (US 4,138,002) in view of Applicant’s Admitted Prior Art (AAPA).
As per claim 1, Sander et al discloses a slack adjuster (Title) for a braking system, the slack adjuster comprising: 
an elongated housing member (1) having opposite ends interconnected with brake components (Col. 2, lines 22-27), the housing member configured to change length in response to activation of the braking system and in response to wear of a brake shoe coupled with at least one of the brake heads (Col. 1, lines 48-54); and 
at least one of: 

a hollow control rod (13) and a main rod (7) disposed within the housing member, the hollow control rod held to the housing member by an external yoke trigger (3) and shaped to allow the main rod to move within and relative to the hollow control rod to change the length of the housing member in response to the activation of the braking system and in response to wear of the brake shoe coupled with at least one of the brake heads (Col. 3, lines 8-12).  Sander et al does not disclose brake heads.
The AAPA discloses a slack adjuster comprising an elongated housing member (80) having opposite ends interconnected with brake heads (18), the housing member configured to change length in response to activation of the braking system and in response to wear of a brake shoe coupled with at least one of the brake heads ([0031]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slack adjuster of Sander et al by using it in a conventional rail brake system as taught by AAPA in order to take up slack in the braking system.

As per claim 3, Sander et al and AAPA disclose the slack adjuster of claim 1.  Sander et al further discloses wherein the slack adjuster includes the hollow control rod and the main rod (3, 7). 
As per claim 7, Sander et al and AAPA disclose the slack adjuster of claim 3.  Sander et al further discloses including a trigger ring (11) encircling a portion of the hollow control rod and cooperating with the external yoke trigger to secure the hollow control rod within the housing member. 
As per claim 8, Huber, Jr et al and AAPA disclose the slack adjuster of claim 1, but do not disclose wherein the at least one of (a) the dual spring and canister assembly or (b) the hollow control rod and the main rod change the length of the housing member to receive the brake shoe having a thickness greater than two inches.  The AAPA discloses wherein the at least one of (a) the dual spring and canister assembly or (b) the hollow control rod and the main rod change the length of the housing member to receive the brake shoe having a thickness of two inches ([0031]).  It would have been an obvious matter of design choice to make the brake assembly 5% larger in order to increase the braking force, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As per claim 9, Sander et al and AAPA disclose the slack adjuster of claim 1.  AAPA further discloses wherein the at least one of (a) the dual spring and canister 
As per claim 10, Sander et al discloses a braking system (Abstract) comprising: 
a slack adjuster (Title) interconnecting a second end of the force transfer members, the slack adjuster including an elongated housing member (1) having opposite ends coupled with the force transfer members, the slack adjuster also including at least one of 
(a) a dual spring and canister assembly (8, 9, 10) disposed within the housing member or 
(b) a hollow control rod (13) and a main rod (7) disposed within the housing member configured to change the length of the housing member in response to the activation of the braking system and in response to wear of the brake shoe coupled with at least one of the brake heads (Col. 3, lines 8-12). 
Sander et al does not disclose a number of rail brake structures.
AAPA discloses a slack adjuster comprising a braking system (Fig. 1) comprising: 
brake beams (12) each including a compression beam (14), a tension beam (16), and a strut (26) secured between the compression beam and tension beam; 
brake heads (18) attached to opposing terminal ends of each of the brake beams, each of the brake heads carrying a brake shoe (22) positioned for engagement with a vehicle wheel during a brake application; 
force transfer members (44, 46) pivotally connected to the struts of the brake beams; 

a slack adjuster (30) interconnecting a second end of the force transfer members, the slack adjuster including an elongated housing member (80) having opposite ends coupled with the force transfer members.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slack adjuster of Sander et al by using it in a conventional rail brake system as taught by AAPA in order to take up slack in the braking system.
As per claim 11, Sander et al and AAPA disclose the braking system of claim 10.  Sander et al further discloses wherein the slack adjuster includes the dual spring and canister assembly (8, 9, 10). 
As per claim 12, Sander et al and AAPA disclose the braking system of claim 11.  Sander et al further discloses wherein the dual spring and canister assembly includes internal (9) and external nested springs (8) and a canister (10) disposed between the internal and external nested springs. 
As per claim 13, Sander et al and AAPA disclose the braking system of claim 10.  Sander et al further discloses wherein the slack adjuster includes the hollow control rod and the main rod (3, 7). 
As per claim 14, Sander et al and AAPA disclose the braking system of claim 13.  Sander et al further discloses wherein the hollow control rod is held to the housing member by an external yoke trigger (3) and is shaped to allow the main rod to move within and relative to the hollow control rod. 
As per claim 17, Sander et al discloses a method (Abstract) comprising: 

(a) a dual spring and canister assembly (8, 9, 10) disposed within the housing member or 
(b) a hollow control rod (13) and a main rod (7) disposed within the housing member; and 
changing a length of the slack adjuster in response to activation of the braking system and in response to wear of a brake shoe coupled with at least one of the brake heads (Col. 3, lines 8-12).  Sander et al does not disclose a number of rail brake structures.
AAPA discloses a slack adjuster (30) with force transfer members (44, 46) of a braking system (Fig. 1) that also includes brake beams (12) with brake heads (18) coupled with the force transfer members, the slack adjuster including an elongated housing member (80) having opposite ends coupled with the force transfer members.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slack adjuster of Sander et al by using it in a conventional rail brake system as taught by AAPA in order to take up slack in the braking system.
As per claim 18, Sander et al and AAPA disclose the method of claim 17.  Sander et al further discloses wherein the length of the slack adjuster is changed by at least one of nested springs within the dual spring and canister assembly being compressed within the dual spring and canister assembly (Col. 3, lines 53-62). 

As per claim 20, Sander et al and AAPA disclose the method of claim 19.  Sander et al further discloses further comprising coupling the hollow control rod to the elongated housing member using an external yoke trigger (3).
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,562,550. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Koziol et al (US 10,562,550) discloses all of the limitations of the claimed invention except for minor differences in wording.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ring (US 2007/0023241), US equivalent of RU 2406633.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657